El Juez Asociado Señor Marrero emitió la opinión del tri-
bunal.
El 20 de agosto de 1945 José Cordero Pérez trabajaba como “amantero” en un vapor qne se hallaba junto a uno dedos muelles de la Bull Insular Line en San Jnan. Allá como a las diez de lá noche tnvo que ayudar a otros obreros a co-locar una de las “galeotas” en la escotilla del vapor. Súbi-tamente Cordero Pérez se sintió enfermo y murió antes de ser trasladado al hospital. Sus beneficiarios llevaron el caso *128ante el Administrador del Fondo del Seguro del Estado y éste declaró sin lugar la solicitud. Más tarde la Comisión Industrial dictó resolución desestimándola y confirmó en to-das sus partes la resolución del Administrador. Denegada la reconsideración por ellos solicitada, los beneficiarios acu-dieron ante nos de conformidad con lo provisto por el ar-tículo 11 de la Ley núm. 45 de 18 de abril de 1935 ((l)-págs. 251, 289) según el mismo ba sido enmendado por la Ley núm. 121 de 2 de mayo de 1940 (pág. 729).
Sostienen en su petición que: (a) “La Comisión Industrial erró al declarar que no se ba probado en este caso el esfuerzo extraordinario tal como lo contempla la jurispru-dencia de nuestro más alto tribunal así como las de las cor-tes americanas, en relación con nuestra Ley Sobre Acciden-tes del Trabajo, para bácerlo compensable;” (b) “ . . . al tomar en consideración, como factor básico esencial, la con-dición idiopática del obrero para determinar el grado o ca-rácter del esfuerzo por éste realizado, esto es, para deter-minar si dicbo obrero realizó un esfuerzo extraordinario que pudiera establecer una relación causal con su muerte;” y (c) “ . . . al declarar que la muerte de José Cordero Pérez no ocurrió como consecuencia de un accidente del trabajo.” Citan en apoyo de su recurso los casos de Montaner, Admor. v. Comisión Industrial, 57 D.P.R. 330; Montaner, Admor. v. Comisión Industrial, 55 D.P.R. 900; Montaner, Admor. v. Comisión Industrial, 54 D.P.R. 121 y Montaner, Admor. v. Comisión Industrial, 54 D.P.R. 797. Discutiremos conjun-tamente los errores señalados'.
Un examen de los casos mencionados, así como de los de Montaner, Admor. v. Comisión Industrial, 54 D.P.R. 722; Montaner, Admor. v. Comisión Industrial, 53 D.P.R. 197 y Sucn. París v. Comisión Industrial, 52 D.P.R. 441, que guar-dan con ellos cierta similitud, no nos convence de que la resolución de la Comisión Industrial deba ser revocada. Es verdad que algunos de esos casos dan la impresión de que es compensable la muerte acaecida a un obrero en el curso *129de su trabajo cuando, considerado el estado idiopático del. mismo, la labor realizada por éste al momento del falleci-miento equivale a1 un esfuerzo. Empero, si se examinan con. detenimiento se verá que en ellos este Tribunal tomó en con-sideración no sólo el estado físico del obrero, sino también: la clase de trabajo por éste ejecutado y el esfuerzo por él realizado al momento de sorprenderle la muerte, y que bajó las circunstancias en ellos concurrentes el esfuerzo podría considerarse como extraordinario.
De acuerdo con la prueba que desfiló en este caso, en la noche del indicado día el causante de los beneficiarios tra-bajaba como “amantero” en la cubierta de uno de los va-pores de la Bull Insular Line'. Su labor consistía princi-palmente en gritar y avisar a los trabajadores que se en-contraban en el muelle, a fin de que éstos estuvieran, prepa-rados para recibir la carga. Trabajó de cuatro a seis de la tarde, hora ésta última en que fue a comer, y a las siete de la noche reanudó su trabajo. Como a las diez el capa-taz le indicó que debía ayudar a seis obreros más a colocar una galeota o plancha sobre la escotilla en que se realizaba la labor. La galeota pesaba más de una tonelada y era le-vantada por un aparato mecánico y al estar como a diez o doce pulgadas de la escotilla era empujada hasta que se-hallara directamente sobre la misma, dejándose bajar en ese momento sobre ésta. Mientras dichos siete obreros y el capataz empujaban la galeota, el finado obrero se sintió en-fermo y poco después murió.
Uno de los testigos presentados por los beneficiarios ante-la Comisión declaró que Cordero Pérez no tuvo que reali-zar esfuerzo alguno, mientras que el capataz, ofrecido tam-bién por ellos, testificó que Cordero Pérez estaba acostum-brado a hacer esa clase de trabajo, que tenía que realizarlo en adición a sus deberes como “amantero” y que a su jui-cio Cordero Pérez tuvo que realizar un esfuerzo, indicando además que él mismo tuvo que pegar la mano “porque hay-hombres que no valen en realidad para la fuerza”.
*130Para resolver el caso debemos considerar no sólo la prueba anterior, sino también el testimonio de los peritos médicos que declararon en el caso. El Dr. Jesús M. Quiño-nes dijo que la probable causa de la ¿raerte fué “patolo-gía, arterias coronarias”, y que según el diagnóstico el fi-nado padecía de “estenosis de las coronarias, avanzado de-bido a arterioesclerosis, y edema del pulmón”; que “la causa patológica no necesitaba ningún esfuerzo extraordina-rio para producirle la muerte, porque era en sí, tenía jus-tificación para haberse muerto el obrero sin esfuerzo nin-guno extraordinario”; que “era tan avanzada la condición «de su enfermedad, estaban tan dañadas las arterias que él se hubiera quedado muerto en cualquier momento, dormido o •■■sentado.” El Dr. Jeramfel Cordero manifestó que la causa inmediata de la muerte de Cordero Pérez lo fué “el edema pulmonar agudo, pero éste a su vez secundario a la esteno-sis de las arterias coronarias”; que en estos casos ocurre la muerte en muy variadas circunstancias: desde el abso-luto descanso durante la noche al descanso relativo de una digestión por una comida abundante. También declaró que si la carga tuvo que ser movida entre seis obreros para co-locarla sobre un plano, para ponerla en otro punto distinto, consideraba que era un esfuerzo extraordinario; pero que si por el contrario la carga se movía en el aire, consideraba que el esfuerzo no podía clasificársele como de extraordi-nario.
En vista de la declaración anterior del Dr. Cordero, fué llamado nuevamente a declarar el testigo Tomás López. Con su testimonio quedó definitivamente aclarado que en el mo-mento en que el obrero Cordero Pérez sintió el dolor que precedió a su muerto él empujaba, en unión a otros siete hombres, la galeota que estaba en el aire.
La Comisión Industrial apreció la prueba y llegó a la conclusión de que el causante de los aquí peticionarios no realizaba esfuerzo extraordinario alguno al momento de su-*131frir el accidente que le produjo la muerte. Al así hacerlo concluyó que el mismo no era compensable.
 En nuestra opinión, la Comisión interpretó acer-tadamente nuestras decisiones. ■ En casos de esta naturaleza no basta que la muerte del obrero sea producida por un accidente que dada su condición idiopática, equivalga a un esfuerzo-. Para que el accidente sea compensable es menester que el esfuerzo equivalga a uno extraordinario o inusitado.
Conforme indica el tratadista Schneider en el tomo 4 de su obra “Workmen’s Compensation”, tercera edición, sec-ción 1240, pág. 386, son muchos los estados que han resuelto que “no sp concederá compensación cuando el obrero padece de una enfermedad crónica del corazón que ha llegado a tal extremo que la muerte puede sobrevenirle en cualquier mo-mento y por cualquier esfuerzo, y le sorprende mientras está realizando la labor ordinaria de su empleo.” Véanse tam-bién las secciones 1302 y 1332, págs. 468, 473, 569 y siguien-tes de la.misma obra.
En Balaban v. Severe, 43 Atl.2d 543 (Pa. 1945) se resol-vió, copiando del sumario, que “para que la muerte de un obrero constituya un Accidente’ compensable debe demos-trarse que el trabajo a que éste se dedicaba al momento del accidente era de naturaleza distinta y requería material-mente mayor esfuerzo, riesgo o exposición que aquél que de ordinario realiza, de forma que se justifique la conclu-sión de que la mayor severidad del mismo fué la causa de la muerte y no que ésta meramente coincidió con su enfer-medad preexistente.” Véanse asimismo Hamer v. Bishel, 24 Atl.2d 664 (Pa., 1942) y Rowe v. Goldberg Film Delivery Lines, 72 P.2d 432 (Ariz., 1937). Estamos de acuerdo con el criterio antes expresado.

No habiéndose cometido por la Comisión demandada nin-guno de los errores señalados, debe confirmarse la resolu-ción recurrida.